                                   Case 2:20-cv-00086-APG-VCF Document 84 Filed 12/28/20 Page 1 of 3




                              1 McCormick, Barstow, Sheppard,
                                Wayte & Carruth LLP
                              2 Wade M. Hansard
                                Nevada Bar No. 8104
                              3   wade.hansard@mccormickbarstow.com
                                Renee M. Maxfield
                              4 Nevada Bar No. 12814
                                  renee.maxfield@mccormickbarstow.com
                              5 Allison L. Rothgeb
                                Nevada Bar No. 14262
                              6   allison.rothgeb@mccormickbarstow.com
                                8337 West Sunset Road, Suite 350
                              7 Las Vegas, Nevada 89113
                                Telephone:     (702) 949-1100
                              8 Facsimile:     (702) 949-1101

                             9 Attorneys for ZUZANA KUKOL and SCOTT
                               SHOEMAKER
                            10
                                                       UNITED STATES DISTRICT COURT
                            11
                                                  DISTRICT OF NEVADA, SOUTHERN DIVISION
                            12

                            13
                               KARL MITCHELL, an individual and                  Case No. 2:20-cv-00086-APG-VCF
                            14 KAYLA MITCHELL, an individual,
                                                                                 STIPULATION AND ORDER TO
                            15                 Plaintiffs,                       EXTEND DEADLINE TO RESPOND TO
                                                                                 PLAINTIFFS’ OPPOSITION TO
                            16          v.                                       DEFENDANTS’ MOTION TO DISMISS
                                                                                 AMENDED COMPLAINT (FIRST
                            17 NYE COUNTY, NEVADA, a political                   REQUEST)
                               subdivision of the State of Nevada, HARRY
                            18 WILLIAMS, in his individual and official
                               capacity as an employee of Nye County,
                            19 SUSAN RYHAL, in her individual and
                               official capacity as an employee of Nye
                            20 County, SHARON WEHRLY, in her
                               individual and official capacity as an employee
                            21 of Nye County, ZUZANA KUKOL, an
                               individual and Nye County Agent capacity,
                            22 SCOTT SHOEMAKER, an individual and
                               Nye County Agent capacity, DOES 1-10,
                            23
                                               Defendants.
                            24

                            25          IT IS HEREBY STIPULATED by Plaintiffs Karl and Kayla Mitchell and Defendants

                            26 Zuzana Kukol and Scott Shoemaker, by and through their respective counsel of record, that

                            27 Defendants Kukol and Shoemaker be granted an extension of time in which to file a response to

                            28 Plaintiffs’ Objection to Defendants Motion to Dismiss Amended Complaint and Special Motion to
  MCCORMICK, BARSTOW,
   SHEPPARD, W AYTE &
     CARRUTH LLP
8337 WEST SUNSET ROAD, SUITE 350
      LAS VEGAS, NV 89113
                                   Case 2:20-cv-00086-APG-VCF Document 84 Filed 12/28/20 Page 2 of 3




                              1 Dismiss State Law Claims Under Anti-SLAPP Statute [Doc. 80] as well as a response to Plaintiff’s

                              2 Objection to Defendants Request for Judicial Notice [Doc. 81], which were both filed on December

                              3 18, 2020. The parties stipulate to extending the time for Defendants’ response to January 4, 2021.

                              4                This is the first stipulation for extension of time to file Defendants’ response.
                              5                DATED this 28th day of December, 2020

                              6                                                    McCORMICK, BARSTOW, SHEPPARD,
                                                                                   WAYTE & CARRUTH LLP
                              7

                              8
                                                                                   By            /s/ Wade M. Hansard
                              9                                                          Wade M. Hansard
                                                                                         Nevada Bar No. 8104
                            10                                                           Renee M. Maxfield
                                                                                         Nevada Bar No. 12814
                            11
                                                                                         Allison L. Rothgeb
                            12                                                           Nevada Bar No. 14262
                                                                                         8337 West Sunset Road, Suite 350
                            13                                                           Las Vegas, Nevada 89113
                                                                                         Tel. (702) 949-1100
                            14
                                                                                         Attorneys for ZUZANA KUKOL and SCOTT
                            15
                                                                                         SHOEMAKER
                            16
                                               DATED this 28th day of December, 2020
                            17
                                                                                   NEWVINE LAW, LLC
                            18

                            19                                                     By            /s/ Arlette P. Newvine
                            20                                                           Arlette P. Newvine,
                                                                                         Nevada Bar No. 14613
                            21                                                           2630 E. Commercial Drive
                                                                                         Pahrump, NV 89048
                            22                                                           Telephone: (775) 771-3585
                            23                                                           Attorneys for Plaintiffs

                            24 IT IS SO ORDERED.
                                      DATED this 28th day of December, 2020
                            25

                            26
                                                                                   By
                            27                                                           UNITED STATES DISTRICT JUDGE

                            28
                                   7310082.1
  MCCORMICK, BARSTOW,
   SHEPPARD, W AYTE &
     CARRUTH LLP
8337 WEST SUNSET ROAD, SUITE 350
      LAS VEGAS, NV 89113                                                                2
                                   Case 2:20-cv-00086-APG-VCF Document 84 Filed 12/28/20 Page 3 of 3




                              1                                   CERTIFICATE OF SERVICE
                              2         I hereby certify that on this 28th day of December, 2020, a true and correct copy

                              3 of STIPULATION AND ORDER TO EXTEND DEADLINE TO RESPOND TO

                              4 PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS AMENDED

                              5 COMPLAINT (FIRST REQUEST) was served via the United States District Court CM/ECF

                              6 system on all parties or persons requiring notice.

                              7

                              8                                            By /s/ Cheryl A. Schneider
                                                                              Cheryl A. Schneider, an Employee of
                              9                                               McCORMICK, BARSTOW, SHEPPARD,
                                                                              WAYTE & CARRUTH LLP
                            10

                            11

                            12

                            13

                            14

                            15

                            16

                            17

                            18
                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
  MCCORMICK, BARSTOW,
   SHEPPARD, W AYTE &
     CARRUTH LLP
8337 WEST SUNSET ROAD, SUITE 350
      LAS VEGAS, NV 89113                                                        3
